MEMORANDUM OPINION
                                        No. 04-12-00107-CR

                                       Andrew GONZALEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007CR4638
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 27, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal pursuant to Texas Rule of Appellate

Procedure 42.2(a). We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.2(a).

                                                      PER CURIAM


DO NOT PUBLISH